DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7 and 8, in the reply filed on September 22, 2022 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Nanno (US 2008/0118829 A1) in view of Fujimoto et al. (JP 2008-084652 A), hereinafter “Fujimoto.”
Regarding claim 7, Nanno teaches a cathode active material having a composition according to Lib-NacMnpNiqCorO2 where 0 < b + c ≤ 1, p + q + r = 1, and 3 ≤ 4p + 2q + 3r ≤ 3.5, in this case Li0.99Na0.01-Mn0.33Ni0.33Co0.33O2 (Example 5; ¶ [0117]). Note that the value 0.33 has been interpreted and calculated as 1/3, which results in p + q + r = 1 and 4p + 2q + 3r = 3.0.	Nanno does not teach that each active material particles includes both O2 structure layers and O3 structure layers in a layered direction. However, Fujimoto teaches a cathode active material comprising an oxide having both an O2 structure and an O3 structure (e.g., p. 9, paragraph above Mode-For-Invention heading). One having ordinary skill in the art would have understood that providing the particles of the active material layer such a layered structure of O2 and O3 layers would provide increased positive electrode packing density resulting in improved energy density (p. 12, paragraph before Industrial-Applicability heading), thereby facilitating improved cathode performance. Therefore, it would have been obvious to have made the active material particles with layers of O2 structure and O3 structure in the layered direction in order facilitate improved cathode performance.
Regarding claim 8, Nanno teaches a lithium ion battery comprising:
	a cathode active material layer, in this case the positive electrode (¶ [0069]-[0070]; Fig. 1, reference no. 1), containing the cathode active material according to claim 7 (see rejection of claim 7, above);
	an anode active material layer containing an anode active material, in this case the negative electrode (¶ [0069] & [0071]; Fig. 1, reference no. 3); and
	an electrolyte layer containing an electrolyte and arranged between the cathode active material layer and the anode active material layer, in this case the separator (¶ [0069]; Fig. 1, reference no. 5).
	Nanno does not teach that each active material particles includes both O2 structure layers and O3 structure layers in a layered direction. However, Fujimoto teaches a cathode active material comprising an oxide having both an O2 structure and an O3 structure (e.g., p. 9, paragraph above Mode-For-Invention heading). One having ordinary skill in the art would have understood that providing the particles of the active material layer such a layered structure of O2 and O3 layers would provide increased positive electrode packing density resulting in improved energy density (p. 12, paragraph before Industrial-Applicability heading), thereby facilitating improved battery performance. Therefore, it would have been obvious to have made the active material particles with layers of O2 structure and O3 structure in the layered direction in order facilitate improved battery performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729